  Case 13-49481            Doc 70       Filed 03/13/19 Entered 03/13/19 10:52:02                        Desc Main
                                           Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: Elizabeth C Wizer                                                ) Case No. 13 B 49481
                                                                     )
                                                              Debtor ) Chapter 13
                                                                     )
                                                                     ) Judge: CAROL A DOYLE

                                               NOTICE OF MOTION


  Elizabeth C Wizer                                                    SULAIMAN LAW GROUP LTD
                                                                       via Clerk's ECF noticing procedures
  5049 Butterfield Rd
  Hillside, IL 60162

    Please take notice that on April 09, 2019 at 9:15 am my designee or I will appear before the Honorable Judge
    CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set forth
    below.

    I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
    named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on March 13,
    2019.

                                                                          /s/ Tom Vaughn

                 TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.    On December 31, 2013 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

  2.    The debtor's plan was confirmed on September 30, 2014.

        A summary of the debtor's plan follows:


        Monthly Payment $1,421.00                              Last Payment Received: 12/12/2018


        Amount Paid $81,742.00                                 Amount Delinquent $982.36




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                        Respectfully submitted,
  TOM VAUGHN
  CHAPTER 13 TRUSTEE                                                    /s/ Tom Vaughn
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
